DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 11, 13-14, 16-19, 21, and 25-27 are pending in the application.

Claim Objections
Claims 2-9, 11, 13-14, 17-19, 21, and 25-27 are objected to because of the following.  Appropriate correction is required.
A).	Claim 1 recites, “A membrane pump usage condition detection system comprising . . . .”  Dependent Claims 2-9, 11, 13-14, and 27 each recite, “A membrane pump usage condition detection system,” and each should recite, “The membrane pump usage condition detection system” (in Claim 27, “the membrane pump usage condition detection system”), since Claim 1 has already provided the necessary antecedent basis.
B).	Claim 13 recites, “wherein processor is programmed to permit a set number of cartridge re-uses,” and should recite “wherein [the] processor is programmed to permit a set number of cartridge re-uses.”
C).	Claim 16 recites, “A method of determining a membrane pump usage condition comprising . . . .”  Dependent Claims 17-19, 21, and 25-26 each recite, “A method of determining a membrane pump usage condition,” and each should recite, “The method of determining the membrane pump usage condition,” since Claim 16 has already provided the necessary antecedent basis.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Independent Claims 1 and 16 each recite “a membrane pump usage condition.” The term is given its plain meaning since the Original Disclosure provides no definition (see Original Disclosure throughout for no definition). The term “a membrane pump usage condition” is interpreted to mean “a time the membrane pump is being used,” in light of the Original Disclosure.
Independent Claims 1 and 16 each recite “a signal generator.” The term is given its plain meaning since the Original Disclosure provides no definition (see Original Disclosure throughout for no definition). The term “signal generator” is interpreted to mean a “generator that generates an output signal,” in light of the Original Disclosure (see Original Disclosure throughout for the signal generator generating an “output signal”). 
Independent Claims 1 and 16 each recite “an electrical characteristic.”  The term is given its plain meaning since the Original Disclosure provides no definition (see Original Disclosure throughout for no definition).  The term “electrical characteristic” is interpreted to mean “conductance, impedance or capacitance or any other electrical characteristic measurable,” in light of the Original Disclosure (see Original Disclosure Page 3, lines 24-25).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11, 13-14, 16-19, 21, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
A).	Claim 1, and each of dependent claims 2-8, 13-14, and 27, recites:
Claim 1.  A membrane pump usage condition detection system comprising . . .
a comparator . . .
the comparator is configured to monitor the electrical characteristic . . . .

It is unclear what the comparator is comparing.
B).	Claim 7 recites:
Claim 7.  A membrane pump usage condition detection system according to Claim 6 wherein the processor calculates the specific number of cartridge uses from the electrical characteristic indicative of the membrane pump usage condition.

“The specific number of cartridge uses” is without the necessary antecedent basis.  It is unclear how the processor calculates the specific number of cartridge uses from the electrical characteristic.
C).	Claim 8 (and the relevant portion of Claim 1, upon which Claim 8 ultimately depends) recites:
Claim 8.  A membrane pump usage condition detection system according to Claim 6 wherein the output signal is an error message preventing further cartridge use.

Claim 1.  A membrane pump usage condition detection system comprising . . .
the signal generator is arranged to provide an output signal when the electrical characteristic is indicative of a membrane pump usage condition.

It is unclear how the electrical characteristic, indicative of a membrane pump usage condition, is indicative of an error such that further cartridge use should be prevented.
D).	Claim 9 recites:
Claim 9.  A membrane pump usage condition detection system according to Claim 1 wherein the comparator compares the electrical characteristic with a pre-determined threshold value or a dynamic threshold value.

It is unclear what the “threshold” is the “threshold” of.  It is unclear how the dynamic threshold value is pre-determined as a function of time.
E).	Claim 11 recites “the threshold value” without the necessary antecedent basis.  It is unclear how, or if, “the threshold value” is related to the previously recited “pre-determined threshold value” or “dynamic threshold value.”

G).	Claim 16, and each dependent claim, recites:
Claim 16.  A method of determining a membrane pump usage condition comprising the steps of . . . 
providing . . . a comparator . . .
monitoring the electrical characteristic throughout the cycle using the comparator . . . .

It is unclear what the comparator is comparing.
H).	Claim 19 recites:
Claim 19.  A method . . . according to Claim 18 . . . 
includes recording a characteristic value above a limit value, or recording a series of characteristic values above a limit value . . . .

It is unclear what makes the “characteristic value” characteristic.  It is unclear what makes the “series of characteristic values” characteristic.  It is unclear how the two limit values are related, if at all.
Claim 19 further recites:
Claim 19.  A method . . . according to Claim 18 . . . 
the decay rate of the valve leak frequency difference following a spike in the valve leak frequency difference is indicative of a specific number of cartridge uses.

“The decay rate” and “the valve leak frequency difference” lack the necessary antecedent basis.  It is unclear how the valve leak frequency is determined.  It is unclear how the valve leak frequency difference is determined.  It is unclear how the “specific” number of cartridge uses is related to the valve leak frequency difference, let alone a spike in the valve leak frequency difference.
I).	Claim 21 recites:
Claim 21.  A method . . . according to Claim 16 . . . 
the characteristic value is a decay rate of the valve leak frequency difference following a spike in the valve leak frequency difference . . . .

“The characteristic value” and “the valve leak frequency difference” each lack the necessary antecedent basis.  It is unclear how the valve leak frequency is determined.  It is unclear how the valve leak frequency difference is determined.
Claim 21 further recites:

. . . or
the characteristic value is the mean, median or modal average valve leak frequency difference during the cycle.

“The characteristic value” and “the valve leak frequency difference” each lack the necessary antecedent basis.  It is unclear how the valve leak frequency is determined.  It is unclear how the valve leak frequency difference is determined.
J).	Claims 25-26 recite:
Claim 25.  A method . . . according to Claim 16, wherein the valve leak frequency is recorded at a sample rate of 1 sample per second during the cycle.

Claim 26.  A method . . . according to Claim 16, wherein the valve leak frequency is recorded at an intermittent sample rate during the cycle.

In each of Claims 25-26, “the valve leak frequency” lacks the necessary antecedent basis.  It is unclear how the valve leak frequency is determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano et al. (JP-H06261872-A, Sep. 20, 1994 – Espacenet Bibliographic Data, Patent Publication, Machine Translation, 9 pages).
The claims are directed to an apparatus.  The claim language is in bold-faced font.  Takano et al.’s Machine Translation is referenced below.
Regarding Claims 1-4, 9, 11, and 14 – Takano et al. discloses a membrane pump usage condition detection system (system is disclosed in Figure 1 and [0006], membrane pump is artificial heart 1 with diaphragm b, disclosed at [0006], lines 9-14, and the membrane pump usage condition that is detected is disclosed in Figures 2-4 and at [0006], lines 21-31) comprising:
a membrane pump (membrane pump is artificial heart 1 with diaphragm b) defining a flow path (flow path in to and out of membrane pump, i.e. artificial heart 1 with diaphragm b, flow path disclosed in Figure 1 by flow arrows) arranged to be opened and closed by at least one valve (valves c and d), as disclosed in Figure 1 and at [0006], lines 9-14;
a measuring device (measuring device is impedance measuring device 6, as disclosed in Figure 1 and at [0006], lines 14-21);
a comparator (comparator is part of microcomputer 7, the comparator comparing “the blood volume change in the blood chamber e of the artificial heart 1” when “connected to the electrodes 2 and 3 and an AC voltage is applied between the two electrodes to measure the impedance,” to “the impedance of the blood itself that does not depend on the movement of the artificial heart” when “connected between the electrodes 3 and 4 and an AC voltage is applied to measure the impedance,” see Figure 1 and [0006], lines 14-21); and
a signal generator (signal generator is part of microcomputer 7), wherein;
the measuring device (see above) is configured to determine an electrical characteristic (impedance) between two points (first point at electrode 3; second point at electrode 2) on the flow path (see above) of the membrane pump (see above), i.e. “the impedance measuring device 6 is connected to the electrodes 2 and 3 and an AC voltage is applied between the two electrodes to measure the impedance, the impedance change can be measured according to the blood volume change in the blood chamber e of the artificial heart 1” see [0006], lines 14-21, a first point (first point at electrode 3) arranged upstream of the at least one valve and a second point (second point at electrode 2) arranged downstream of the at least one valve (valves c or d), as disclosed in Figure 1, the measuring device (see above) measures the electrical characteristic (impedance) when the at least one valve is closed, as disclosed in Figure 1 and [0006], lines 9-14, and Figures 2-3 and [0006], lines 21-24, when the valves c and d are “opened” and “closed,” and the “impedance change” is recorded as a continuous function of time during this opening and closing of valves c and d, and
the comparator (see above) is configured to monitor the electrical characteristic (impedance), and
the signal generator (signal generator is part of microcomputer 7) is arranged to provide an output signal, the output signal recorded in Figures 2-3 and [0006], lines 21-24, when the electrical characteristic (impedance) is indicative of a membrane pump usage condition, i.e. the membrane pump is on.
Additional Disclosures Include:
Claim 2 – Takano et al. discloses a membrane pump usage condition detection system according to Claim 1 wherein the electrical characteristic is one of conductance, impedance or capacitance, impedance or capacitance (see [0005]).
Claim 3 – Takano et al. discloses a membrane pump usage condition detection system according to Claim 1, further comprising a processor (microcomputer 7) arranged to receive the output signal, as disclosed in Figure 1.
Claim 4 – Takano et al. discloses a membrane pump usage condition detection system according to Claim 3 wherein the output signal is stored in the processor, and then sent to the display 8, as disclosed in Figure 1.
Claim 9 – Takano et al. discloses a membrane pump usage condition detection system according to Claim 1, wherein the comparator (comparator is part of microcomputer 7, the comparator comparing “the blood volume change in the blood chamber e of the artificial heart 1” when “connected to the electrodes 2 and 3 and an AC voltage is applied between the two electrodes to measure the impedance,” to “the impedance of the blood itself that does not depend on the movement of the artificial compares the electrical characteristic (impedance) with a pre-determined threshold value or a dynamic threshold value, the pre-determined threshold value or the dynamic threshold value being “the impedance of the blood itself that does not depend on the movement of the artificial heart,” as the blood is pumped through “the blood chamber e in the artificial heart 1,” see Figure 1 and [0006], lines 14-21.
Claim 11 – Takano et al. discloses a membrane pump usage condition detection system according to Claim 9, wherein the output signal is provided when the electrical characteristic is above the threshold value or falls below the threshold value, as disclosed in Figure 3 and at [0006], lines 14-21, where the output signal continues to be provided (and recorded by display 8), as “the impedance of the blood changes,“ i.e. as the pre-determined threshold value or dynamic threshold of “the impedance of the blood itself that does not depend on the movement of the artificial heart,” changes.
Claim 14 – Takano et al. discloses a membrane pump usage condition detection system according to Claim 1, any preceding claim wherein the measuring device (measuring device is impedance measuring device 6, as disclosed in Figure 1 and at [0006], lines 14-21) is a pair of electrodes or a pair of capacitance probes, i.e. both, as disclosed in [0005].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 13-14, 16-19, 21, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hogard et al. (US-20150258263-A1, Sep. 17, 2015), in view of Takano et al.  Hogard et al., in view of Takano et al., are hereinafter known as the Combination.
The claims are directed to an apparatus.  The claim language is in bold-faced font.  Takano et al.’s Machine Translation is referenced below.
Regarding Claim 1-9, 11, and 13-14 – Hogard et al. discloses a membrane pump usage condition detection system (see Figures 1-3, [0108]-[0112], and [0124]-[0134]) comprising:
a membrane pump (membrane pumps 22, 24, 26, and 28, see [0199], line 6) defining a flow path arranged to be opened and closed by at least one valve (valves V2-5 and V15-18), as disclosed in Figure 1 and at [0129]-[0130];
a measuring device (volume measuring devices 32, 34, 36, 38), as disclosed in Figure 1 and at [0124]-[0134];
a comparator (comparator is part of “controller or microprocessor” disclosed in [0108], the controller’s comparator functions to compare what is expected versus what is measured, as disclosed in [0108], [00127]-[0128], and [00132]); and
a signal generator (signal generator is part of the “controller or microprocessor” disclosed at [0108], the controller’s signal generator functions to generate an output signal based on the comparator’s results, the output signal can “adjust pumping rates” [0108], “trigger . . . an error message” [0108], initiate “appropriate action” [0127], “withdraw the appropriate amount of fluid from the arterial dialyzer” [0128], or “if a (valve) leak is . . . detected, , wherein;
the measuring device (see above) is configured to determine an electrical characteristic (impedance or capacitance, see [0127], lines 1-7),
the measuring device (see above) measures the electrical characteristic (impedance or capacitance, see [0127], lines 1-7) when the at least one valve (valves V2-5 and V15-18, as disclosed in Figure 1 and at [0129]-[0130]) is closed, since the electrical characteristic is measured when the membrane pump is pumping, during which at least one valve is closed (see [0129]-[0130]), and the electrical characteristic is measured during the “valve test,” during which at least one valve is closed (see [0131]-[0132]), and
the comparator (see above) is configured to monitor the electrical characteristic (see above), as disclosed at [0127], where the comparator is part of “controller or microprocessor” disclosed in [0108], the controller’s comparator functions to compare what is expected versus what is measured, as disclosed in [0108], [00127]-[0128], and [00132] and monitors the electrical characteristic of impedance or capacitance as disclosed at [0127], as well as at [0108], [0128], and [0132], and
the signal generator (see above) is arranged to provide an output signal (output signal from the signal generator, where the output signal is used to “adjust pumping rates” [0108], “trigger . . . an error message” [0108], initiate “appropriate action” [0127], “withdraw the appropriate amount of fluid from the arterial dialyzer” [0128], or “if a (valve) leak is . . . detected, caus[e] the controller to issue an alarm condition or take other appropriate action” [0132]) when the electrical characteristic is indicative of a membrane pump usage condition, since there is no electrical characteristic unless the membrane pump is being used.
Hogard et al. discloses the claimed invention except for the type of measuring device, measuring the electrical characteristic (impedance or capacitance, see Hogard et al. [0127], lines 1-7), i.e.,
the measuring device is configured to determine an electrical characteristic between two points on the flow path of the membrane pump, a first point arranged upstream of the at least one valve and a second point arranged downstream of the at least one valve, the measuring device measures the electrical characteristic when the at least one valve is closed.

However, Hogard et al. discloses:
the measuring device is configured to determine an electrical characteristic (see Rejection for Claim 1 above, where Hogard et al. is the primary reference) . . . 
the measuring device measures the electrical characteristic when the at least one valve in closed (see Rejection for Claim 1 above, where Hogard et al. is the primary reference),

with more than one embodiment of the measuring device clearly envisioned, since Hogard et al. sets forth “one embodiment” of the measuring device (“capacitance sensor”) being disclosed in US-7107837-B2 (see Conclusion section below) and “incorporated herein by reference” (see Hogard et al. [124], lines 6-9), as well as several other embodiments (see Hogard et al. [0133]-[0134]).
Like Hogard et al., Takano et al. discloses a membrane pump, and
the measuring device is configured to determine an electrical characteristic (see Rejection for Claim 1 above, which Takano et al. anticipates).

Like Hogard et al., Takano et al. discloses the measuring device is configured to determine the volumetric flow rate through the membrane pump, using the electrical characteristic of impedance or capacitance (see Takano et al. Abstract, Figure 1, and [0005]) (see Hogard et al. [0124]-[0127]).
Takano et al. further teaches:
the measuring device is configured to determine an electrical characteristic between two points on the flow path of the membrane pump, a first point arranged upstream of the at least one valve and a second point arranged downstream of the at least one valve, the measuring device measures the electrical characteristic when the at least one valve is closed (see Rejection for Claim 1 above, which Takano et al. anticipates).

Such a measuring device arrangement has advantages; specifically, “the blood flow rate is measured outside the body by the precise, inexpensive and small-sized device” (see Takano et al. Abstract).  Takano et al. further teaches that, relative to other known types of measuring devices with electrodes (such as the one embodiment taught by Hogard et al. at [0124], lines 6-9), the measuring device taught by Takano et al. provides greater “accuracy” because there is a “means for correcting the impedance of blood when it changes due to physical condition or infusion,” (see Takano et al. [0003], Figure 1, and [0006]).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to construct the Hogard et al. membrane pump usage condition detection system with the measuring device taught by Takano et al., i.e.
the measuring device is configured to determine an electrical characteristic between two points on the flow path of the membrane pump, a first point arranged upstream of the at least one valve and a second point arranged downstream of the at least one valve, the measuring device measures the electrical characteristic when the at least one valve is closed (see Rejection for Claim 1 above, which Takano et al. anticipates),

since:
1).	Hogard et al. is already disclosing:
the measuring device is configured to determine an electrical characteristic . . .
the measuring device measures the electrical characteristic when the at least one valve is closed . . . .

with more than the one disclosed embodiment of the measuring device envisioned (see three paragraphs up); 
2).	Like Hogard et al., Takano et al. discloses the measuring device is configured to determine the volumetric flow rate through the membrane pump, using the electrical characteristic of impedance or capacitance (see Takano et al. Abstract, Figure 1, and [0005]) (see Hogard et al. [0124]-[0127]);
3).	Takano et al. states, in the Abstract, that the measuring device taught by Takano et al. has advantages; specifically, “the blood flow rate is measured outside the body by the precise, inexpensive and small-sized device”; and
4).	Takano et al. further states that, relative to other known types of measuring devices with electrodes (such as the one embodiment taught by Hogard et al. at [0124], lines 6-9), the measuring device taught by Takano et al. provides greater “accuracy” because there is a “means for correcting the impedance of blood when it changes due to physical condition or infusion,” (see Takano et al. [0003], Figure 1, and [0006]).
Additional Disclosures Include:
Claim 2 – The Combination discloses a membrane pump usage condition detection system according to Claim 1 wherein the electrical characteristic is one of conductance, impedance or capacitance (impedance or capacitance) (see Rejection for Claim 1 where Hogard et al., in view of 
Claim 3 – The Combination discloses a membrane pump usage condition detection system according to Claim 1, further comprising a processor (processor is “controller or microprocessor” disclosed at Hogard et al. [0108]) arranged to receive the output signal (output signal from the signal generator, where the output signal is used to “adjust pumping rates” see Hogard et al. [0108], “trigger . . . an error message” see Hogard et al. [0108], initiate “appropriate action” see Hogard et al. [0127], “withdraw the appropriate amount of fluid from the arterial dialyzer” Hogard et al. [0128], or “if a (valve) leak is . . . detected, caus[e] the controller to issue an alarm condition or take other appropriate action” see Hogard et al.[0132]) of the signal generator (signal generator is part of the “controller or microprocessor” disclosed at Hogard et al. [0108], the controller’s signal generator functions to generate the output signal).
Claim 4 – The Combination discloses a membrane pump usage condition detection system according to Claim 3 wherein the output signal is stored in the processor, before being “displayed and used to control the renal therapy systems of the present invention” (see Hogard et al. [0222]).
Claim 5 – The Combination discloses a membrane pump usage condition detection system according to Claim 3, wherein the membrane pump (membrane pumps 22, 24, 26, and 28, see Hogard et al. [0199], line 6) is provided on a cartridge (cassette 100a disclosed in Figure 2) since “pump chambers 122, 124, 126 and 128 in FIG. 2 . . . are part of pumps 22 to 28 in FIG. 1” see Hogard et al. [0126], lines 3-4).
Claim 6 – The Combination discloses a membrane pump usage condition detection system according to Claim 5 wherein the membrane pump usage condition is indicative of a cartridge usage condition, since the membrane pump is provided on the cartridge (see previous paragraph, Rejection for Claim 5), and when the membrane pump is used, so is the cartridge.
Claim 7 – The Combination discloses a membrane pump usage condition detection system according to Claim 6 wherein the processor calculates the specific number of cartridge uses from the electrical characteristic indicative of the membrane pump usage condition since the membrane .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s membrane pump usage condition detection system:
wherein the processor calculates the specific number of cartridge uses from the electrical characteristic indicative of the membrane pump usage condition,

since:
1).	Hogard et al. states “cassette 100a and flow paths 50 and 60 could be reused with suitable disinfection and/or sterilization” (see Hogard et al. Figures 1-3 and [0116]);
2)	Hogard et al. is concerned about “a safe treatment for the patient and reliable operation of the system” [0011], and provides sensors, alarms, and response to the alarms, to facilitate that, see [0011], [0117], [0120], [0122], [0132], [0146], [0248], [0271], and [0277] – and programming the processor to calculate the specific number of cartridge uses from the electrical characteristic indicative of the membrane pump usage condition, would support Hogard et al.’s extensive efforts to provide “safe treatment for the patient and reliable operation of the system.”
Claim 8 – The Combination discloses a membrane pump usage condition detection system according to Claim 6 wherein the output signal is an error message preventing further cartridge use, when the output signal is used because “a (valve) leak is . . . detected, causing the controller to issue an alarm condition or take other appropriate action,” see Hogard et al. at [0132].
Claim 9 – The Combination discloses a membrane pump usage condition detection system according to Claim 1, wherein the comparator (comparator is part of “controller or microprocessor” disclosed in [0108], the controller’s comparator functions to compare what is expected versus what is measured, as disclosed in [0108], [00127]-[0128], and [00132]) compares the electrical characteristic (impedance or capacitance, see [0127], lines 1-7) with a pre-determined threshold value or a dynamic threshold value, since the controller’s comparator functions to compare what is expected versus what is measured, as disclosed in [0108], [00127]-[0128], and [00132] and monitors the electrical characteristic of impedance or capacitance as disclosed at [0127], as well as at [0108], [0128], and [0132], where a pre-determined threshold value or dynamic threshold value includes “the expected amount of fluid pumped” .
Claim 11 – The Combination discloses a membrane pump usage condition detection system according to Claim 9, wherein the output signal of the signal generator (signal generator is part of the “controller or microprocessor” disclosed at [0108], the controller’s signal generator functions to generate an output signal based on the comparator’s results, the output signal can “adjust pumping rates” [0108], “trigger . . . an error message” [0108], initiate “appropriate action” [0127], “withdraw the appropriate amount of fluid from the arterial dialyzer” [0128], or “if a (valve) leak is . . . detected, caus[e] the controller to issue an alarm condition or take other appropriate action” [0132]) is provided when the electrical characteristic (impedance or capacitance, see [0127], lines 1-7) is above the threshold value or falls below the threshold value, when the signal generator generates an output signal to take appropriate action, as disclosed in [0108], [00127]-[0128], and [00132], where the output signal is generated when a threshold value is reached; the threshold value being the comparison between “the actual amount of fluid pumped to an expected amount of fluid pump,” used to “adjust the pumping rates accordingly” [0108]; the threshold value being “lack of change” when “expected” in “the sensed potential,” used is “to take appropriate action” [0127]; the threshold value being “the amount of the amount of dialysate pumped from Pump Set 1 (pumps 22 and 24) plus the prescribed amount of UF removed from the patient,” used to ensure that Pump Set 2 (pumps 26 and 28) withdraws the appropriate amount of fluid from arterial dialyzer 30” [0128] and Figure 1; and the threshold value being a detectable “volume change,” used to ascertain “a (valve) leak is present” and “issue an alarm condition or take other appropriate action” [0132].
Claim 13 – The Combination discloses a membrane pump usage condition detection system according to Claim 6, wherein processor is programmed to permit a set number of cartridge re-uses.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination’s membrane pump usage condition detection system:
wherein [the] processor is programmed to permit a set number of cartridge re-uses,
since:

2)	Hogard et al. is concerned about “a safe treatment for the patient and reliable operation of the system” [0011], and provides sensors, alarms, and response to the alarms, to facilitate that, see [0011], [0117], [0120], [0122], [0132], [0146], [0248], [0271], and [0277] – and programming the processor to permit a set number of cartridge re-uses would support Hogard et al.’s extensive efforts to provide “safe treatment for the patient and reliable operation of the system.”
Claim 14 – The Combination discloses a membrane pump usage condition detection system according to Claim 1, any preceding claim wherein the measuring device (volume measuring devices 32, 34, 36, 38, disclosed in Hogard et al. Figure 1, the measuring devices constructed as taught by Takano et al. in Figure 1) is a pair of electrodes or a pair of capacitance probes, i.e. both, see Takano et al. [0005] (see Rejection for Claim 1 for motivation to combine), since like Hogard et al., Takano et al. discloses the measuring device is configured to determine the volumetric flow rate through the membrane pump, using the electrical characteristic of impedance or capacitance (see Takano et al. Abstract, Figure 1, and [0005]) (see Hogard et al. [0124]-[0127]).  
The claims are directed to a method.
Regarding Claims 16-19, 21, and 25-26 – Hogard et al. discloses a method of determining a membrane pump usage condition (see Figures 1-3, [0108]-[0112], and [0124]-[0134]) comprising the steps of:
providing a dialysis machine (see Hogard et al. Title) including a cartridge (cassette 100a disclosed in Figure 2) having a deformable membrane (“flexible membrane” see [207] and Figures 15-16),
the cartridge and deformable membrane together defining a membrane pump (membrane pumps 22, 24, 26, and 28 in Figures 1-2, see [0199], line 6, and [0126], lines 3-4),
the membrane pump (see above) defining a flow path arranged to be opened and closed by at least one valve (valves V2-5 and V15-18), as disclosed in Figure 1 and at [0129]-[0130],
a measuring device (volume measuring devices 32, 34, 36, 38), as disclosed in Figure 1 and at [0124]-[0134],
a comparator (comparator is part of “controller or microprocessor” disclosed in [0108], the controller’s comparator functions to compare what is expected versus what is measured, as disclosed in [0108], [00127]-[0128], and [00132]), and
a signal generator (signal generator is part of the “controller or microprocessor” disclosed at [0108], the controller’s signal generator functions to generate an output signal based on the comparator’s results, the output signal can “adjust pumping rates” [0108], “trigger . . . an error message” [0108], initiate “appropriate action” [0127], “withdraw the appropriate amount of fluid from the arterial dialyzer” [0128], or “if a (valve) leak is . . . detected, caus[e] the controller to issue an alarm condition or take other appropriate action” [0132]);
configuring the measuring device (see above) for determining an electrical characteristic (impedance or capacitance, see [0127], lines 1-7);
operating the dialysis machine through a cycle (cycle is “a single use”, since “cassette 100a and flow paths 50 and 60 could be reused with suitable disinfection and/or sterilization,” see [0116], Figures 1 and 2 and [0126], lines 3-4);
measuring the electrical characteristic (impedance or capacitance, see [0127], lines 1-7) whenever the at least one valve (valves V2-5 and V15-18, as disclosed in Figure 1 and at [0129]-[0130]) is closed, since the electrical characteristic is measured when the membrane pump is pumping, during which at least one valve is closed (see [0129]-[0130]), and the electrical characteristic is measured during the “valve test,” during which at least one valve is closed (see [0131]-[0132]);
monitoring the electrical characteristic (see above) throughout the cycle (see above) using the comparator (see above), as disclosed at [0127], where the comparator is part ; and
providing an output signal (output signal from the signal generator, see above, where the output signal is used to “adjust pumping rates” [0108], “trigger . . . an error message” [0108], initiate “appropriate action” [0127], “withdraw the appropriate amount of fluid from the arterial dialyzer” [0128], or “if a (valve) leak is . . . detected, caus[e] the controller to issue an alarm condition or take other appropriate action” [0132]) when the electrical characteristic is indicative of a membrane pump usage condition, since there is no electrical characteristic unless the membrane pump is being used.
Hogard et al. discloses the claimed invention except for the type of measuring device, measuring the electrical characteristic (impedance or capacitance, see Hogard et al. [0127], lines 1-7), i.e.,
configuring the measuring device for determining an electrical characteristic between two points on the flow path of the membrane pump, a first point arranged upstream of the at least one valve and a second point arranged downstream of the at least one valve . . .
measuring the electrical characteristic whenever the at least one valve is closed.

However, Hogard et al. discloses:
configuring the measuring device for determining an electrical characteristic (see Rejection for Claim 16 above) . . . 
measuring the electrical characteristic whenever the at least one valve is closed (see Rejection for Claim 16 above),

with more than one embodiment of the measuring device clearly envisioned, since Hogard et al. sets forth “one embodiment” of the measuring device (“capacitance sensor”) being disclosed in US-7107837-B2 (see Conclusion section below) and “incorporated herein by reference” (see Hogard et al. [124], lines 6-9), as well as several other embodiments (see Hogard et al. [0133]-[0134]).
Like Hogard et al., Takano et al. discloses a membrane pump, and
configuring the measuring device for determining an electrical characteristic (see Rejection for Claim 1 above, which Takano et al. anticipates).


Takano et al. further teaches:
configuring the measuring device for determining an electrical characteristic between two points on the flow path of the membrane pump, a first point arranged upstream of the at least one valve and a second point arranged downstream of the at least one valve . . .
measuring the electrical characteristic whenever the at least one valve is closed (see Rejection for Claim 1 above, which Takano et al. anticipates).

Such a measuring device arrangement has advantages; specifically, “the blood flow rate is measured outside the body by the precise, inexpensive and small-sized device” (see Takano et al. Abstract).  Takano et al. further teaches that, relative to other known types of measuring devices with electrodes (such as the one embodiment taught by Hogard et al. at [0124], lines 6-9), the measuring device taught by Takano et al. provides greater “accuracy” because there is a “means for correcting the impedance of blood when it changes due to physical condition or infusion,” (see Takano et al. [0003], Figure 1, and [0006]).
One of ordinary skill in the art before the effective filing date of the claimed invention, would have been motivated to provide the Hogard et al. method of determining a membrane pump usage condition, with the measuring device taught by Takano et al., i.e.
configuring the measuring device for determining an electrical characteristic between two points on the flow path of the membrane pump, a first point arranged upstream of the at least one valve and a second point arranged downstream of the at least one valve . . .
measuring the electrical characteristic whenever the at least one valve is closed (see Rejection for Claim 1 above, which Takano et al. anticipates),

since:
1).	Hogard et al. is already disclosing:
configuring the measuring device for determining an electrical characteristic… 
measuring the electrical characteristic whenever the at least one valve is closed,

with more than the one disclosed embodiment of the measuring device envisioned (see three paragraphs up); 

3).	Takano et al. states, in the Abstract, that the measuring device taught by Takano et al. has advantages; specifically, “the blood flow rate is measured outside the body by the precise, inexpensive and small-sized device”; and
4).	Takano et al. further states that, relative to other known types of measuring devices with electrodes (such as the one embodiment taught by Hogard et al. at [0124], lines 6-9), the measuring device taught by Takano et al. provides greater “accuracy” because there is a “means for correcting the impedance of blood when it changes due to physical condition or infusion,” (see Takano et al. [0003], Figure 1, and [0006]).
Additional Disclosures Include:
Claim 17 – The Combination discloses a method of determining a membrane pump usage condition according to Claim 16 wherein the electrical characteristic is one of conductance, impedance or capacitance (impedance or capacitance) (see Rejection for Claim 16 where Hogard et al., in view of Takano et al., disclose the recited step of “configuring the measuring device for determining an electrical characteristic” of impedance or capacitance) (also see Hogard et al. [0134], for the electrical characteristic being one of conductance, impedance or capacitance).
Claim 18 – The Combination discloses a method of determining a membrane pump usage condition according to Claim 16, wherein the membrane pump usage condition is indicative of a cartridge usage condition since the membrane pump is provided on the cartridge (see Rejection for Claim 16, the step of “providing . . . a cartridge having a deformable membrane, the cartridge and the membrane together defining a membrane pump”), and when the membrane pump is used, so is the cartridge.
Claim 19 – The Combination discloses a method of determining a membrane pump usage condition according to Claim 18 wherein;
the step of determining the membrane pump usage condition includes recording a characteristic value above a limit value, or recording a series of characteristic values above a limit value, as the valves open and then close during membrane pumping, the characteristic value being the flow during the pump stroke (as indicated by the impedance measurement, see Takano et al. Figures 2-3 for a graphical example of several pump strokes) and the limit value being no flow or zero flow, as disclosed by Hogard et al. [0129]-[0130] and Figure 1;
or
the decay rate of the valve leak frequency difference following a spike in the valve leak frequency difference is indicative of a specific number of cartridge uses, since, “If both valves are either opened or closed while a pump stroke takes place, volumetric error occurs,” as disclosed by Hogard et al. [0129]-[0130] and Figure 1 – and the unexpected spike in volumetric flow, followed by the unexpected decay rate in volumetric flow, both while the pump stroke takes place with its expected volumetric flow (the difference between the unexpected and the expected being the “valve leak frequency difference”), is indicative of a leaking valve, which in turn is indicative that the cartridge, after a specific number of cartridge uses, needs to disposed of because of the leaking valve, and replaced with a new cartridge (see Hogard et al. [0116] for the cartridge being reused and the cartridge being disposable), since “The pump valves . . . are relatively critical to the operation of system 10” (see Hogard et al. [0129]).
Claim 21 – The Combination discloses a method of determining a membrane pump usage condition according to Claim 16, wherein:
the characteristic value (volumetric flow during the pump stroke, as indicated by the impedance measurement, see Takano et al. Figures 2-3 for a graphical example of several pump strokes) is a decay rate of the valve leak frequency difference following a spike in the valve leak frequency difference, since, “If both valves are either opened or closed while a pump stroke takes place, volumetric error occurs,” as disclosed by Hogard et al. [0129]-[0130] and Figure 1 – and the unexpected spike in ;
or
the characteristic value (volumetric flow during the pump stroke, as indicated by the impedance measurement, see Takano et al. Figures 2-3 for a graphical example of several pump strokes without leaking valves) is the mean, median or modal average valve leak frequency difference during the cycle (cycle is “a single use”, since “cassette 100a and flow paths 50 and 60 could be reused with suitable disinfection and/or sterilization,” see [0116], Figures 1 and 2 and [0126], lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the Combination’s method to include the step of providing the characteristic value to the controller wherein:
the characteristic value is the mean, median or modal average valve leak frequency difference during the cycle,

since the characteristic value over more of the pump strokes during the cycle, instead of just one, leads to better information about how big the leak is, and more appropriate control action. 
Claim 25 – The Combination discloses a method of determining a membrane pump usage condition according to Claim 16, wherein the valve leak frequency is recorded at a sample rate of 1 sample per second during the cycle, i.e., 1 sample per second is approximately one pump stroke per heartbeat, as disclosed by Takano et al. (see Takano et al. [0005], and [0006], lines 28-31) for the Combination’s measuring device as taught by Takano et al. (see Rejection for Claim 16 for motivation to combine).
Claim 26 – The Combination discloses a method of determining a membrane pump usage condition according to Claim 16, wherein the valve leak frequency is recorded at an intermittent sample rate during the cycle (see Hogard et al. [0131]-[0132], for “valve test” “can be performed . . . intermittently . . . throughout therapy”).
The claim is directed to an apparatus.
Claim 27 – The Combination discloses a dialysis machine (see Hogard et al. Title) comprising a membrane pump usage condition detection system according to Claim 1 (see Rejection for Claim 1 above, over Hogard et al., in view of Takano et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Hogard et al. (primary reference above) incorporates Lauman et al. (US-7107837-B2, Sep. 19, 2006) for, “One embodiment of a capacitance sensor” (see Hogard et al. [0124], lines 6-9) (see Lauman et al. Abstract and Figures 1a-c for the incorporated capacitance sensor).
A similar reference to Takano et al. (primary and secondary reference above) is Onishi et al. (JP-H07174659-A, Jul. 14, 1995 – Espacenet Bibliographic Data, Patent Publication, Machine Translation, 16 pages).  The differences are that Onishi et al. is specifically addressing whether a dialysis machine’s valves or a membrane pump’s valves are leaking, by measuring the electrical characteristic of conductance (see Onishi et al. Title, Abstract, Figures 1-7, and [0001]-[0002] and [0012]-[0022]).  Takano et al. discloses measuring the electrical characteristic of impedance or capacitance (see Takano et al. [0005]).  Hogard et al. (primary reference above), discloses that the electrical characteristic can be one of conductance, impedance or capacitance (see Hogard et al. [0134]).
Applicant has five related WIPO publications relevant to the instant application.  The five WIPO applications have generated the following US applications, each application made of record via its PG-Pub and any patent generated.
A).	WO-2018115816-A1, Jun. 28, 2018 – PCT/GB2017/053738.  Entitled “Improved Valve Leak Detection System.”  U.S. Application Serial No. 16/472,656, pub. as US-20190358381-A1.

C).	WO-2013110919-A1, Aug. 1, 2013, same family as WO2013110906-A1 – PCT/GB2013/000032, which Applicant incorporated into the instant Application (see Original Disclosure Page 1, lines 14-15).  U.S. Application Serial No. 14/373,591, pub. as US-20150027951-A1, now patent US-10960120-B2.
D).	WO-2013121163-A1, Aug. 22, 2013 – PCT/GB2012/050355, which Applicant incorporated into the instant Application (see Original Disclosure Page 1, lines 23-24).  U.S. Application Serial No. 14/378,837, pub. as US-20150112119-A1, now patent US-9220825-B2.
E).	WO-2017137723-A1, Aug. 17, 2017 – PCT/GB2017/050235, where the instant application is the 371 national stage entry.  Instant application is U.S. Application Serial No. 16,077,170, pub. as US-20190024654-A1.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166. The examiner can normally be reached Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        12/28/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779